NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1132-18T2

WELLS FARGO BANK, NA,

         Plaintiff-Respondent,

v.

WILLIAM H. TAYLOR,

         Defendant-Appellant,

and

MRS. WILLIAM H. TAYLOR,
his wife, FIRST ATLANTIC
SAVINGS AND LOAN ASSOCIATION,
and UNITED STATES OF AMERICA,

     Defendants.
___________________________________

                   Submitted February 26, 2020 – Decided March 18, 2020

                   Before Judges Mayer and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Hunterdon County, Docket No.
                   F-014804-17.

                   William H. Taylor, appellant pro se.
            Reed Smith LLP, attorneys for respondent (Henry F.
            Reichner, of counsel and on the brief; Ethan R. Buttner,
            on the brief).

PER CURIAM

      Defendant William H. Taylor appeals from a September 24, 2018 final

judgment of foreclosure in favor of plaintiff Wells Fargo Bank, N.A. (Bank) .

Defendant also appeals from a February 23, 2018 order striking his answer,

dismissing his counterclaims, and denying his cross-motion to amend his

pleadings. We affirm.

      Defendant executed a residential reverse mortgage with PNC Reverse

Mortgage, LLC (PNC) on March 26, 2010, allowing him to borrow up to

$697,500.   To secure payment of the loan, defendant executed a note and

mortgage encumbering his personal residence. The mortgage was assigned from

PNC to the Bank on March 26, 2010.

      In accordance with the loan documents, defendant was required to pay all

property taxes on the mortgaged property. Because defendant failed to pay the

required property taxes, the loan went into default on February 14, 2017. After

serving a notice of intent to foreclose, the Bank filed a foreclosure complaint on

June 14, 2017. Defendant filed a contesting answer and counterclaim.



                                                                         A-1132-18T2
                                        2
      The Bank moved to strike defendant's answer and dismiss defendant's

counterclaim, which defendant opposed. Defendant cross-moved for leave to

amend his pleadings. In support of its motion, the Bank presented a certification

from the bank's employee, Linda L. Bridges, stating she had personal knowledge

of the records in support of the Bank's right to foreclosure.

      On February 23, 2018, Judge Margaret Goodzeit granted the Bank's

motion to strike defendant's contesting answer and defenses and dismiss

defendant's counterclaim. She also denied defendant's cross-motion for leave to

amend his pleadings.

      The judge attached a detailed written statement of reasons to her order.

She found the Bank was the mortgagee of record when it filed the foreclosure

complaint and established its right to foreclose. In her written statement, the

judge determined "defendant's [a]nswer raises no genuine issue as to plaintiff's

prima facie right to foreclose." In addition, she rejected defendant's challenge

to the assignment of the mortgage because defendant, as the borrower, lacked

standing to contest the assignment. Further, the judge reviewed defendant's

fraud-based defenses and counterclaims and explained the fraud allegations

were barred by the six-year statute of limitations under N.J.S.A. 2A:14-1. In

addition, the judge concluded defendant failed to plead his fraud claims with the


                                                                        A-1132-18T2
                                        3
requisite specificity.   The judge denied defendant's motion to amend his

pleadings because the substance of the proposed amended pleadings "remain[ed]

unchanged." She also rejected defendant's proposed additional counterclaims,

because they "lack[ed] factual or legal bases."

        The Bank subsequently obtained a final judgment of foreclosure.

        On appeal, defendant raises the following arguments:1

        POINT I

              PRIMA FACIE FAILS. PLAINTIFF DID NOT HOLD
              A VALID NOTE, MORTGAGE OR ASSIGNMENT.
              ALL ARE FORGERIES AND VOID. PNC WAS NOT
              A REAL PARTY IN THE TRANSACTION.

        POINT II

              APPELLANT'S AMENDMENT SHOULD NOT
              HAVE    BEEN   DENIED.      APPELLANT'S
              AMENDMENT WAS TIMELY FILED.        THE
              COURT'S    DECISION    MISSTATED   AND
              MISAPPLIED THE RULE.

        POINT III

              STATUTE OF LIMITATIONS. CONSIDERING THE
              [STATUTE OF LIMITATIONS] WAS MISPLACED.
              VIABILITY OF THE CONTRACTS COMES FIRST.




1
    We recite defendant's legal points verbatim.
                                                                          A-1132-18T2
                                         4
POINT IV

     DENIAL          AND   WITH    PREJUDICE
     INAPPROPRIATE.      THE COURT DID NOT
     ADDRESS THE FACTS, FRAUD. RESPONDENT
     DID NOT DENY THEM. THE [STATUTE OF
     LIMITATIONS] RULE APPLICATION WAS IN
     ERROR. DISCOVERY RULE IS APPROPRIATE.
     (Not raised below).

POINT V

     COURT TURNED A BLIND EYE TO EVERY
     MATERIAL FACT, INCLUDING THE FRAUD,
     FALSIFIED AGREEMENTS, FAKE SIGNATURES
     ON THE NOTE, ASSIGNMENT, THAT PNC DID
     NOT EXIST, THE ILLEGAL USE OF RELS, THAT
     RESPONDENT DID NOT DENY THE FRAUD,
     THAT THE CERTIFICATIONS WERE BOGUS. (Not
     raised below).

POINT VI

     RESPONDENT HAS NO STANDING. STANDING
     REQUIRES      VALID      AGREEMENTS.
     RESPONDENT HELD ONLY COUNTERFEIT VOID
     AGREEMENTS, NO STAKE IN THE OUTCOME
     AND NO DAMAGE OF AN ADVERSE RULING.

POINT VII

     APPELLANT'S MOTION TO DISMISS.     THE
     COURT AVOIDED APPELLANT'S MOTION TO
     DISMISS THE COMPLAINT. DID NOT RULE ON
     IT. (Not raised below).

POINT VIII


                                                A-1132-18T2
                        5
             RESPONDENT'S FAILURE TO JOIN PARTIES.
             THE COURT FAILED TO ORDER PNC BANK,
             ILLEGALLY ON THE NOTE, JOINED. PNC IS A
             NECESSARY PARTY.

      POINT IX

             ILLEGAL USE OF RELS, PNC. THE COURT
             NEVER ADDRESSED THE ILLEGAL USE OF RELS
             OR THE PAPERED OVER PNC DOCUMENTS. THE
             FRAUDULENT      SCHEME         VOIDS THE
             CONTRACTS. (Not raised below).

      POINT X

             DUE PROCESS VIOLATION.        THE COURT
             MISSTATED, MISAPPLIED LAW, OVERLOOKED
             THE FACTS, FORGERIES, FAKE SIGNATURES,
             RELS, THE PNC FRAUD, MOTION TO DISMISS,
             ALL EVIDENCED IN ITS DECISION. THE COURT
             DID NOT CONSIDER ANY FACTS OR
             APPELLANT'S     [SEVENTY-FIVE]         PAGE
             REBUTTAL. A PRO SE DEFENDANT HAS NO
             STANDING IN THE COURT BELOW.             IT
             ACCEPTED     RESPONDENT'S       PLEADINGS
             WITHOUT CHALLENGE. (Not raised below.)

      Having reviewed the record, we affirm substantially for the reasons

expressed by Judge Goodzeit. We add the following brief comments.

      Defendant repeats the identical unsubstantiated and unsupported claims

raised before the Chancery court. He continues to assert these claims without

any basis in fact or in the record.



                                                                     A-1132-18T2
                                      6
        Defendant also argued before this court, as he did before the Chancery

court, that the Bank lacked standing to obtain a final judgment. However,

defendant presented no evidence and offered only conjecture that the Bank

lacked standing. In response, the Bank provided a certification establishing it

had possession of the note and a valid assignment of the note to evidence its

standing. See Deutsche Bank Tr. Co. Ams. v. Angeles, 428 N.J. Super. 315, 318

(App. Div. 2012).

      Regarding defendant's fraud allegations, we are satisfied those allegations

were untimely. Defendant had six years from the date of the March 26, 2010

note and mortgage to raise his fraud-based claims against the Bank.2 The six-

year statute of limitations expired on March 26, 2016. However, defendant did

not assert his fraud-based defenses and claims until August 30, 2017. Therefore,

those claims were properly time barred.

      Nor do we discern any abuse of discretion in the judge's denial of defendant's

motion to amend his pleadings. Generally, motions to amend pleadings are liberally

granted, but the determination is left to the sound discretion of the trial court. Bldg.



2
  The judge found defendant submitted the application for a reverse mortgage
in July 2009, and the note and mortgage were dated March 26, 2010. Thus,
defendant's fraud-based defenses and counterclaims accrued no later than March
26, 2010.
                                                                               A-1132-18T2
                                           7
Materials Corp. of Am. v. Allstate Ins. Co., 424 N.J. Super. 448, 484 (App. Div.

2012); R. 4:9-1. Courts consider the usefulness of the proposed amendment in

deciding a motion to amend a pleading. Notte v. Merchs. Mut. Ins. Co., 185 N.J.
490, 501 (2006). Having reviewed the record, we are satisfied that the proposed

amendments were essentially unchanged from defendant's initial pleadings and did

not articulate any factual or legal bases for the newly proposed assertions.

      Defendant raised several arguments on appeal that were not presented to

Judge Goodzeit. We need not consider arguments not properly presented to the trial

court when an opportunity for such a presentation is available, absent the matter

going to the jurisdiction of the trial court or a concern of great public interest. See

Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973); R. 2:10-2. Defendant's

newly asserted arguments do not go to the jurisdiction of the trial court or

involve matters of great public interest.

      To the extent we have not specifically addressed defendant's remaining

arguments, we conclude those arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                               A-1132-18T2
                                          8